DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/15/2021 have been fully considered but they are not persuasive.
Regarding the double patenting rejections, applicant argues that:
“Specifically, a phase difference detecting unit 19 of Aoki is provided outside a solid-state imaging element 5, and a focus map generating unit 120 of Kim is provided outside a photographing unit 110.”
The examiner notes that the patent was used to show the structures and that the secondary references of Aoki and Kim were used to merely show additional function language that the structures can perform.  Further it is noted that applicant amended to prevent the invoking of 35 U.S.C. 112(f) and in the process changed the claims to recite that the limitations are executed by a processor.  The examiner notes that the parent patent also shows the claimed structure being executed by a processor, while the secondary references merely showed functions that that could be performed.
Further, while not seen as required, par. 30, 31, 33, 121 of Aoki shows that the structure and functions of the apparatus can be executed by a processor and par. 187 .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 10, 2, 3, 9, 11, 21, 4, 5, 6, 7, 8, 12 respectively of U.S. Patent No. 10447915 in view of Aoki (U.S. Pub. No. 20150055011) in further view of Kim et al. (U.S. Pub. No. 20150035855).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are generally broader than the patent claims and therefore encompassed by them with the exception of claim 1 reciting at least one processor; and a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor performs operations of the device, performing the first focus detection by detecting a phase difference based on a first image signal to generate first focus detection data and performing the second focus detection by detecting a phase difference based on a second image signal to generate second focus detection data and adding the first and the second focus .

Claims 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 13, 18, 14, 15, 17, 19, 22, 16, 23, 20 respectively of U.S. Patent No. 10447915 in view of Aoki (U.S. Pub. No. 20150055011).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are generally broader than the patent claims and therefore encompassed by them with the exception of claim 15 reciting at least one processor; and a memory coupled to the at least one processor, the 

Claims 25, 26, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 7, 8 respectively of U.S. Patent No. 10447915.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are generally broader than the patent claims and therefore encompassed by them with the exception of claim 15 (from which claims 25-27 depend) reciting at least one processor; and a memory coupled to the at least one processor, the memory having instructions that, when executed by the processor performs operations of the device, and a control unit configured to control a drive of the image sensor.  Official Notice is taken that it was well known before the effective filing date of the claimed invention to include a memory and using a processor to perform operations of an apparatus using instructions stored on the memory including controlling an image sensor.  This is advantageous in that a processor can be used to .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS G GILES/Primary Examiner, Art Unit 2697